Citation Nr: 1140206	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus, type 2.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran had active duty from March 1967 to September 1970 with subsequent duty in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and October 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2007 decision, the Board denied the Veteran's claims of entitlement to service connection for PTSD and a lumbar spine disability.  The June 2007 Board decision also remanded the Veteran's claim of entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus, type 2, for further evidentiary development.  

The Veteran appealed the decision denying the claims of entitlement to service connection for PTSD and a lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a joint motion, vacating the part of the Board's June 2007 decision that denied entitlement to service connection for PTSD and a lumbar spine disability, and remanded these claims to the Board for review in compliance with the terms of the joint motion.  In December 2008, the Board remanded these issues for further development and adjudication.  

The Board notes that the Veteran's psychiatric claim was originally adjudicated as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include major depression.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has stated the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The Veteran had two Board hearings in this appeal before two different Veterans Law Judges (VLJs).  The first hearing was held in February 2007, and the second hearing was held in January 2011, both at the Atlanta RO.  Transcripts of both hearings are of record.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the February 2007 and January 2011 hearings.  See 38 C.F.R. § 20.707.  In this regard, the Board notes that the Veteran was afforded the opportunity to testify before a third VLJ, who would also participate in deciding his case.  In July 2011, the Veteran responded and indicated that he did not wish an additional hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

After the most recent supplemental statement of the case in connection with the Veteran's PTSD and back claims, the Veteran submitted medical records relevant to the claims.  These records are, however, duplicative of records already contained in the Veteran's claims file.  A remand for initial RO consideration of this evidence is therefore not required in this case.

The issue of entitlement to individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reflects that the Veteran suffers from PTSD that is causally or etiologically related to a verified in service stressor.

2.  The preponderance of the medical evidence does not indicate that the Veteran has an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, that is causally or etiologically related to the Veteran's military service.

3.  The medical evidence of record does not show that the Veteran has a lumbar spine disability, including lumbar spine degenerative joint disease, that was incurred in or aggravated by the Veteran's military service, nor may such condition be presumed to be the result of the Veteran's military service.

4.  The Veteran's periodontal disease is not a disorder for which service connection can be granted for compensation or VA outpatient treatment purposes.
 

CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  An acquired psychiatric disorder, other than PTSD, to include major depressive disorder, was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

3.  A lumbar spine disability, to include lumbar spine degenerative joint disease, was not incurred in or aggravated by the Veteran's military service, nor is such condition presumed to be the result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The criteria to establish service connection for periodontal disease for compensation or VA outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in February 2003, August 2005, March 2006, and June 2007, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed him of his and VA's respective responsibilities in obtaining such evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, service personnel records, and post-service private and VA medical treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded multiple VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran's claims file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration.  A response from the Social Security Administration contained in the Veteran's claims file, however, indicates that, after an exhaustive and comprehensive search, they were not able to locate records related to such award.  The Veteran was subsequently advised of this negative development.

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's back and dental claims.  As such, any questions as to the appropriate disability rating or effective date to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).


It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  An acquired psychiatric disorder, to include PTSD.

The Veteran contends that he has PTSD that is related to his military service.  

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  

If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Board notes that, in a February 2009 memorandum, the RO verified the Veteran's stressor of being present at Cam Rahn Bay during a large series of explosions resulting from rocket and mortar attacks on August 30, 1970.  Other stressors, including witnessing body bags being loaded into an adjacent plane on June 19, 1968 when he stopped in Qui Nhon while en route to Cam Rahn Bay, being subject to mortar attacks from June 19, 1968 to July 10, 1968 at Cam Rahn Bay, witnessing a fellow serviceman crash a small plane allegedly due to personal problems in Vung Tau in January 1970, and being attacked by rockets near the flight line firehouse and taxiway in June 1970, were not verified.  However, as noted, the stressor of the Veteran being present during a rocket and mortar attack has been established.

The Board also finds that the Veteran has been diagnosed with PTSD.  In this regard, the Board notes that there is conflicting medical evidence regarding whether the Veteran currently has PTSD.  However, the Board, as discussed below, resolves doubt in favor of the Veteran with respect to this matter. 

The Veteran's treatment records show treatment for PTSD and major depressive disorder.  August 2009 and March 2010 VA treatment reports indicated that the Veteran had participated in a substance abuse, trauma, and recovery program.  The physician indicated that the Veteran was diagnosed with post traumatic stress disorder (history of nightmares, chronic anger/irritability, avoidance of thoughts and feelings, difficulty in social situations, sleep disturbance) and alcohol dependence, early full remission.  The Veteran was also noted to complain of significant depressive symptoms:  difficulty concentrating, decreased mood, decreased motivation, and episodic suicidal ideations.   

Treatment records from the Vet Center dated from May 2004 assessed the Veteran as rule-out PTSD, alcohol dependence, and drug dependence in remission.  Further records from the Vet Center indicated diagnoses of PTSD, and note various symptoms of PTSD.  Other treatment notes indicate major depressive episode, unresolved.  

The Veteran was afforded a VA examination dated in August 2005.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was indicated to have had service in Vietnam and Cam Rahn Bay.  He reported that they were almost overrun a couple of times and also reported other stressors, including seeing dead bodies lying on the street, body bags being put into planes, and witnessing a plane crash.  He endorsed subjective symptoms of nightmares, flashbacks, hypervigilance, easy startle reflex, depression, diminished interest, poor energy, and poor concentration.  He indicated that he had problems getting along with the people he worked with and had to change jobs several times.  Following a mental status evaluation, the Veteran was diagnosed with PTSD.  

The Veteran was afforded an additional VA examination dated in April 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have no history of direct participation in combat, but was noted to be present at Cam Rahn Bay on August 30, 1970 when there was a large series of explosions due to massive destruction of aviation fuel and storage tanks.  His presence during other small arms attacks on the base was recorded as well.  Only these events were to be considered as verified stressors.  The Veteran reported that the main problems due to PTSD were marital problems, drinking problems, getting involved in unsafe relationships, and not caring by taking undue chances at work.  He described his stressors and noted conflicts with his supervisor in the military.  When asked to describe his symptoms, the examiner indicated that the Veteran did not enumerate many other than general irritability, marital problems, and risky behavior.  He indicated that he had difficulty falling asleep because of choking due to acid reflux.  He reported having nightmares at times, but he stated that these had become less frequent since he had decreased his alcohol use.  He added that he did not know what the dreams were about, maybe about dying, or his personal life and mistakes he's made.  He endorsed anxiety attacks on four or five occasions, sometimes due to sleep paralysis upon waking, that frightened him and intrusive memories of Vietnam.  The Veteran stated that he would seek out camaraderie with ex-military, but that he found it was sometimes hard to talk about.  He also indicated that he had a history of problems with work and indicated that he quit jobs because of how people treated him.  He said he was depressed quite a bit, and had some marital problems.  He complained of memory problems that included mostly short-term retrieval problems.  The Veteran reported starting treatment for psychiatric issues  in 2003 or 2004 at a VA Vet Center.  

After examination, the Veteran was diagnosed with depressive disorder not otherwise specified, alcohol dependence in partial remission, cocaine abuse in full sustained remission, and cannabis abuse in full sustained remission.  With respect to the diagnosis, the examiner stated that he "does not see evidence of "active" posttraumatic stress disorder.  Although the fuel dump incident at Cam Rahn Bay certainly would be a significant stressor, and apparently resulted in a feeling of great fear and helplessness, [the Veteran] does not meet the criteria in other regards.  Regarding the symptoms in the 're-experiencing' cluster, he stated his intrusive memories were largely about mistreatment of the Vietnamese, he had infrequent and nonspecific nightmares, and he did not  describe flashbacks.  He said that he avoided talking about some aspects of the trauma, such as the bloodier parts, and may have experienced some restricted range of affect, but otherwise did not endorse symptoms in the 'avoidance' cluster.  In the 'hyperarousal' cluster he described some irritability but no other symptoms.  (Sleep problems were apparently related to gastroesophageal reflux  and possibly sleep apnea)."  

With respect to major depressive disorder, the examiner stated that the Veteran "did not seem to meet the criteria for major depression, although he had some symptoms of depression.  In particular, he lacked the vegetative symptoms typically associated with major depression.  He did describe and show evidence of prominent guilt feelings.  [The Veteran] denies that his medication has had any real impact on his symptoms, and therefore it seems unlikely that he has a partially compensated major depression.  It cannot be ruled out that some of his depressive symptoms are due to ongoing use of alcohol."

The April 2009 examiner provided an addendum to the previous examination report dated in June 2009.  In this addendum, the examiner noted that there is an absence of information suggesting that depression was present during the service.  The examiner stated that the Veteran's symptoms might be related to alcohol use, to physical problems, or to general life circumstances.  The examiner then stated that, "[i]t is my opinion that [the Veteran's] depression is not related to his military service."

In August 2009 and March 2010, the Veteran's treating physician indicated that the Veteran was receiving active psychiatric care for PTSD. 

Based on the foregoing, the Board finds that the evidence is in relative equipoise regarding whether the Veteran has a current diagnosis of PTSD.  While not all of the Veteran's treating physicians diagnosed the Veteran as having PTSD, the Veteran has been indicated on a consistent basis to have diagnoses of PTSD and symptoms related thereto.  In addition, while the April 2009 VA examiner did not find that the Veteran had active PTSD, he did not reconcile his opinion with the findings of the August 2005 examination that diagnosed PTSD.   He also did not state that the Veteran had never had PTSD.  Instead, he only indicated that the Veteran's PTSD was not "active."  Such is not a basis for denying service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

The Board also finds that the Veteran's PTSD is supported by a verified in-service stressor.  In this regard, the Board notes that the RO, in a February 2009 memorandum, verified the Veteran's stressor of being present at Cam Rahn Bay during a large series of explosions resulting from rocket and mortar attacks on August 30, 1970.  And the April 2009 VA examiner found that the fuel dump incident at Cam Rahn Bay certainly would be a significant stressor, and one that apparently resulted in a feeling of great fear and helplessness.  

Based on the foregoing, the Board finds that, resolving doubt in the Veteran's favor, service connection for PTSD is warranted in this case.

With respect to other acquired psychiatric disorders, the Board notes that the Veteran has been diagnosed with major depressive disorder and depressive disorder, not otherwise specified.  The medical evidence in the Veteran's claims file, however, is against a finding that such conditions are related to the Veteran's military service.  In this regard the Board notes that the Veteran's service treatment records do not indicate evidence of depression in service.  After service, the Veteran has been indicated to have forms of depression and depressive symptoms.  His treatment records, however, do not indicate that his symptoms are the result of his military service.  In addition, the April 2009 VA examiner, that examined the Veteran and his claims file in connection with the claim, found that the Veteran's depression is not related to his military service.

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the Veteran's contentions regarding his claim for an acquired psychiatric disorder other than PTSD, are outweighed by the medical evidence of record.  The Board finds that the opinion of the April 2009 VA examiner, who examined the Veteran and his claims file in connection with the report, is most persuasive with respect to this issue. 

In addition, the Board notes that the Veteran has contended on his own behalf that he has a psychiatric disorder, other than PTSD, that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's other psychiatric disorders, including depression, is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contention regarding depression, and other psychiatric disorders other than PTSD, is outweighed by the medical evidence of record.  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder other than PTSD. The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board observes that the Veteran's PTSD will be evaluated under the General Rating Formula for Mental Disorders.  Any other acquired psychiatric disorder would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011). However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14  (2011).  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology. See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation was not warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for an acquired psychiatric disorder other than PTSD would not result in any additional compensation.  

B.  Lumbar spine disability.

The Veteran has filed a claim for entitlement to service connection for a lumbar spine disability.  He has submitted medical evidence showing a current lumbar spine disability and a statement describing how he allegedly injured his back during active duty service in 1969 or 1970.  However, the Veteran's service treatment records are devoid of reference to any complaints or diagnosis of a lumbar spine disability.  The Board notes that all of the available annual physical examination reports subsequent to 1970, including the last report dated in March 1991, show that the Veteran denied any problems with his spine and that his spine was clinically evaluated and found to be within normal limits.  Also of record is a September 1992 examination report that indicates that the Veteran provided a history of low back pain since suffering a workplace injury in July 1991.  A similar history is noted in a March 2004 VA outpatient consultation.

The Veteran was afforded a VA examination in March 2004 for his claimed lumbar spine disability.  The examiner conducted a physical examination, to include range of motion testing as to the Veteran's lumbar spine, and diagnosed the Veteran with lumbar degenerative disc disease, lumbar disc herniation, right lumbar radiculopathy, and chronic distal index finger pain.  The examiner did not, however, opine as to the etiology of the Veteran's current lumbar spine disability.  Also, the examiner did not have the opportunity to consider a statement submitted to the RO by the Veteran, dated on December 6, 2004.  At that time, the Veteran reported the occurrence of an in-service injury to his back.  

As a VA examiner had not yet rendered an opinion as to whether it was as likely as not that the Veteran's current lumbar spine disability developed as a result of, or was aggravated by, the Veteran's periods of military service, and because such a relationship was unclear to the Board, the Board remanded this matter for an examination and etiological opinion.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided an additional VA examination dated in May 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran's contentions regarding an in-service injury to his back.  The Veteran's medical history was also noted.  After examination, the Veteran was diagnosed with lumbar spine degenerative joint disease.  The examiner stated that there was no question that the Veteran has low back pain and degenerative joint disease.  He indicated that this was the type of degenerative joint disease that one would see in a person of age 61.  He found that it was mild in nature based on his history, clinical examination, and x-rays, and that it is not unexpected that a condition of this sort would occur in an individual age 61 who has been an electrician for most of his life.  Regarding the connection with his service career, the examiner stated that he could not find any way of connecting the two.  The examiner reported that, during his service career, the Veteran did not have any complaint of pain in the low back and his discharge medical examination specifically stated that he was not suffering from any back problem.  He did have an injury documented in 1969 and also other injuries that might have occurred, but none of these led to a complaint of low back pain at the time.  The examiner noted that the Veteran reported that the injury, when he was struck with a hydraulic mechanism, was quite a severe injury.  He was jarred quite extensively and therefore the examiner stated that it was reasonable to conclude that the Veteran's back might have been injured.  On the other hand, the examiner stated that there was no evidence that such a thing occurred.  Furthermore, between the discreet onset of back pain, there was a gap of at least seven years after his discharge from the military.  The examiner also noted that the Veteran worked a stressful occupation after service requiring physical activities and there was an additional discreet injury when he was carrying a weighted pipe when the Veteran noticed back pain occurring.  The examiner found that the sort of back pain that the Veteran was experiencing would have occurred even if he had not served in the military.  Hence, the examiner concluded that it is less likely as not that the Veteran's lumbar spine degenerative joint disease with back pain is related to his service career.  

In light of the lack of objective evidence of any in-service injury or disease of the lumbar spine, the total lack of continuity of symptomatology of a chronic lumbar spine disability until many years after active duty service, and the lack of competent medical evidence providing a nexus to service, the Board finds that entitlement to service connection for a lumbar spine disability is not warranted.  In addition, the May 2009 VA examiner, who examined the Veteran and his claims file, found that the Veteran's diagnosed lumbar spine degenerative joint disease was not related to the Veteran's military service.

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the Veteran's contentions regarding his claim are outweighed by the medical evidence of record, and that the opinion of the May 2009 VA examiner is most persuasive in this case.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has a lumbar spine disability that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's lumbar spine disability is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his lumbar spine disability is outweighed by the medical evidence of record.  

Consideration has also been given to the Veteran's contention of suffering from chronic low back pain since his purported in-service low back injury.  He is certainly competent to provide such a history.  However, the Board does not find the Veteran's history of continuity of symptomatology to be credible.  First, as noted, there is no evidence of the Veteran experiencing low back problems in service or for many years thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The initial report of the Veteran having any kind of back problem is not documented until 1992.  Such weighs against the Veteran's credibility.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The fact that the Veteran provided a history of suffering a workplace back injury in July 1991 workplace also wears against his credibility.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Coupled with the Veteran's 30 year delay in filing a claim for service connection, especially in light of his filing of a claim for compensation in 1970, the Board does not find the Veteran to be a credible historian.  See Shaw v. Principi, 3 Vet. App. 365   (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).
  
In summary, the Board concludes that the preponderance of the evidence is against the Veteran's lumbar spine claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Periodontal disease, to include as secondary to service-connected diabetes mellitus, type 2.

The Veteran is claiming entitlement to service connection for a dental disability, which has been described as periodontitis disease.  He claims that his dental disability is secondary to his service-connected diabetes mellitus.

The medical evidence of record includes an August 2003 VA examination report which states that bacteria, not diabetes mellitus, causes periodontal disease, but did indicate that his diabetes mellitus can predispose him to worsening of his periodontitis.  January 2003 and February 2004 letters from J. M. (who appears to be a dentist) note that, while diabetes mellitus does not cause periodontal disease, periodontal disease progresses more rapidly in individuals with diabetes mellitus.  


A February 2003 VA examiner indicated that the Veteran's private dentist offered an opinion that the Veteran's diabetes mellitus is an aggravating factor for his perioral disease.  The examiner diagnosed moderate to severe periodontal disease, but offered no nexus opinion.  

The Veteran was afforded a VA dental examination dated in August 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The physician indicated that he had not examined the Veteran but felt that he could offer a fair opinion of the Veteran's status after review of the chart and his C&P dental evaluation.  The examiner stated that periodontal disease is caused by plaque deposits on the teeth and root surfaces that lead to an inflammatory reaction and infection with results in bone loss, gingival loss, and ultimately if not controlled, tooth loss.  The examiner stated that periodontal disease is not caused by diabetes mellitus so there is no probability that the Veteran's periodontitis was caused by his service-connected diabetes mellitus.  Specifically, the examiner found that poor oral hygiene practices cause periodontitis.  As to whether the service-connected diabetes mellitus aggravated periodontal disease, the examiner found that that was a probability, as any infectious process is impacted by the vascular changes, etc., that accompany diabetes.  For a number or percentage of 50% or greater, the examiner found no literature that stated a probability, so he would not attempt to hazard a guess.  The examiner also stated that in order for the Veteran to receive ongoing dental care, he would need to be service-connected for a condition listed in the 9900 series.  The examiner stated that he reviewed this set of dental conditions and it did not include periodontal disease.  As a result, the Veteran would not be eligible for Class I treatment.  

In an October 2007 periodontal evaluation, the dentist noted that the Veteran suffered from both general periodontitis and diabetes, and that it was his opinion that the two conditions were related in that diabetes potentates periodontitis and makes its outcome worse.  He indicated that this view was supported by research done at the Mayo Clinic and at both Harvard and Columbia Universities.  He stated that it was his opinion that the Veteran should be made service-connected for periodontitis and its sequellae.  

In an October 2009 report of the Veteran's treating VA physician in support of the Veteran's dental eligibility, the physician indicated that he was an attending periodontist at the VA and that the Veteran had been his patient for approximately 6 years.  The physician indicated that the Veteran had been diagnosed with both generalized periodontitis and type II diabetes.  He stated that these two conditions are often viewed as inter-related by both practitioners and the literature pertinent to both disciplines.  He indicated that references could be found in published research from institutions such as the Mayo Clinic, NIH, NIDR, the America Diabetes Association, the American Academy of Periodontology, and Harvard and Columbia Universities.  He stated that it is now believed that diabetes can potentate and exacerbate periodontitis.  The physician also noted that the Veteran has been diagnosed with trigeminal neuralgia, hypertension, and an impaired immune system that singly and in concert, can present with inflammation, suppressed neuronal oxygenation and nutrient delivery, synaptic deterioration with enhanced neuronal excitation, and diminished tissue healing.  He stated that it was his opinion, that the Veteran suffers from this pathological paradigm.  He also stated that he believed that the Veteran's periodontal condition is both caused and exacerbated by his uncontrolled diabetes and named co-existing conditions.  

Finally, the Veteran was provided a VA Dental examination dated in August 2010.  The Veteran was examined and the examiner reported that he told the Veteran that there was a relationship between diabetes and its level of control and periodontal disease which is supported in the dental literature.  The examiner, however, noted that the Veteran had had many teeth extracted and had dental implants.  He stated that he could not state the degree of the connection as that would have to be provided by the dentist who evaluated the Veteran before his teeth were extracted.  This examiner filed an addendum opinion in August 2010.  He stated that he initially saw the Veteran in 2007, at which time, he stated that he did not see any real increased connection between the Veteran's diabetes and his periodontal condition.  He went on to state that, while there is a relationship between diabetes mellitus and dental problems, this is more typically associated with uncontrolled diabetic situation and the Veteran's diabetes must be fairly well controlled because without that, consideration for dental implants (previously done at the Bronx VA) would have been totally out of the question.  The examiner stated that someone determined that the Veteran's diabetic condition was such that it allowed him to tolerate and have successful dental implants, so he found it hard to relate dental complications to diabetes when the Veteran had successful implants in his mouth.  The examiner stated that he would not attempt implants in the face of someone who was having diabetic trouble.  The examiner stated that the Veteran has no 9900 series ratings that he is aware of that are going to change his C&P situation from a dental standpoint.  The examiner stated that he discussed this matter with another physician and that that physician is in total agreement with his assessment.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Dental disorders, however, are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

In this case, the medical evidence of record does not show that the Veteran's dental condition is a result of dental trauma in service.  The Veteran does not argue the contrary.  However, as he does contend, the record does indicate that his dental disability may be aggravated by his service-connected diabetes mellitus.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

In the instant case, even assuming that the Veteran's dental disability is secondary to or aggravated by his diabetes mellitus, under the applicable regulations and diagnostic code, the Veteran does not have a service-connected compensable dental disability based on current examination findings.  The Veteran has been diagnosed with periodontitis, which is not considered a disability for compensation purposes   See 38 C.F.R. § 17.161.

In conclusion, the Board finds that the Veteran has not presented competent evidence that he has a dental disorder for which service-connected compensation may be granted.  In conclusion, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the- doubt rule does not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet.App. 307, 311 (1999). 






(CONTINUED NEXT PAGE)

ORDER

Service connection for PTSD is granted. 

Service connection for a psychiatric disorder, other than PTSD, including major depressive disorder or depression, is denied.

Service connection for a lumbar spine disability, to include lumbar spine degenerative joint disease, is denied.

Service connection for periodontal disease for compensation or VA outpatient treatment purposes is not warranted is denied.




____________________________		     _________________________
            C. TRUEBA					MICHAEL A. HERMAN
      Veterans Law Judge, 				    Veterans Law Judge, 
      Board of Veterans' Appeals			Board of Veterans' Appeals



____________________________
A. JAEGER
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


